  1

  2

  3

  4
                             UNITED STATES DISTRICT COURT
  5                         WESTERN DISTRICT OF WASHINGTON
  6

  7
       IN RE: SUBPOENA ADDRESSED                     Case No. 2:19-mc-00107-RSL
       TO SINE DRACO AVIATION
  8
       TECHNOLOGY, LTD.
                                                    ORDER GRANTING STIPULATED
  9
       PRECISION AIRCRAFT                           MOTION TO TRANSFER
       SOLUTIONS, LLC, an Oregon limited
 10
       liability company, and 321 PRECISION
       CONVERSIONS, LLC an Oregon
 11
       limited liability company,

 12
                       Plaintiffs,

 13
             vs.

 14
       MICHAEL SCOTT, an individual,

 15
                       Defendant.

 16
             This matter comes before the Court on the parties’ stipulated motion to transfer.
 17
      Dkt. # 5. The underlying action is pending in the United States District Court for the
 18

 19 District of Oregon, and plaintiffs, who issued the subpoena, do not object to transfer

 20 under Fed. R. Civ. P. 45(f).

 21
             It is therefore ORDERED that the Clerk of Court shall transfer this matter to the
 22
      United States District Court for the District of Oregon
 23

 24          Dated this 20th day of August, 2019.

 25                                             A
                                                Robert S. Lasnik
 26                                             United States District Judge


Page 1 -    ORDER
